Citation Nr: 9913112	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right temporal lobe 
intracerebral hemorrhage as a residual of arteriovenous 
malformation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H. B.



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1957 to September 
1958.  

A September 1994 rating decision denied service connection 
for right temporal lobe intracerebral hemorrhage.  The 
veteran was notified of that decision and his appellate 
rights, but did not initiate an appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, that held that new and 
material evidence had not been received to reopen the 
veteran's claim.  


FINDINGS OF FACT

1.  An unappealed September 1994 RO decision denied service 
connection for right temporal lobe intracerebral hemorrhage.

2.  Evidence received since the September 1994 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  



CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for right temporal lobe 
intracerebral hemorrhage due to arteriovenous malformation is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for right temporal lobe intracerebral hemorrhage 
due to arteriovenous malformation.  With respect to this 
claim, the Board finds, as discussed below, that he has 
submitted new and material evidence.

The evidence of record prior to the September 1994 RO 
decision included responses from the National Personnel 
Records Center dated in August 1992 and January 1993 
reflecting that the veteran's service medical records were 
presumed to have been destroyed in a fire, and that the 
veteran's Form 13055 indicated treatment after discharge from 
the Air Force, the medical records of which are not within 
the scope of its search.  

Also of record was the report of a January 1992 VA CT scan 
that reflects the impression of possible arteriovenous 
malformation in the right temporal lobe.  A May 1992 report 
of VA magnetic resonance imaging reflects the impression of 
small arteriovenous malformation on the surface of the right 
temporal lobe.

Private treatment records, dated in 1994, reflect that the 
veteran was hospitalized with a right temporal lobe 
intracerebral hemorrhage secondary to ruptured arteriovenous 
malformation.


The September 1994 RO decision denied service connection for 
right temporal lobe intracerebral hemorrhage resulting from 
ruptured arteriovenous malformation because a relationship 
was not established between this condition and the veteran's 
military service.  As the September 1994 RO denial was not 
appealed, it is final.  38 U.S.C.A. § 7105.

Subsequent to the September 1994 RO decision additional 
evidence has been submitted, including duplicates of medical 
evidence that was previously of record as well as two January 
1998 statements from private physicians.  A January 1998 
statement from K. N. Arjunan, M.D., reflects that the 
veteran's arteriovenous malformation was a congenital anomaly 
and not an acquired disorder.  A January 1998 statement from 
Roger P. Reitz, M.D., reflects that the veteran believed that 
lethargy and mental problems he experienced during the Air 
Force were related to his brain disorder.  The letter 
reflects that the veteran's brain disorder had been present 
since birth.  Dr. Reitz opined that "[I]t is entirely 
possible that subjective symptoms of lethargy and easy 
fatigability could be related to such a distortion of the 
brain function and could easily have caused some of this 
symptomatology in 1957."  

The veteran has also submitted statements and appeared at a 
personal hearing asserting that his arteriovenous 
malformation existed prior to his active service, but was 
aggravated during active service.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a claim for service connection was previously 
finally denied, a veteran must submit new and material 
evidence in order to reopen his claim.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Prior to the September 1994 RO denial there was no competent 
medical evidence of record indicating that the veteran's 
arteriovenous malformation existed prior to his active 
service.  Therefore, the analysis conducted at that time was 
not with respect to whether or not the preexisting 
arteriovenous malformation was aggravated during active 
service.  Additionally, evidence added to the record includes 
a medical opinion that distortion of brain function could 
have been demonstrated in 1957 which the veteran alleges is 
related to his current brain disorder.  In Hodge v. West, 155 
F.3d. 1356, 1363 (Fed. Cir. 1998), it was noted that while 
"not every piece of new evidence is 'material'; we are 
concerned, however, that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Considering this, the Board concludes 
that the new evidence indicating that the veteran's 
arteriovenous malformation preexisted his active service, and 
medical opinion that distortion of brain function could have 
been demonstrated in 1957, contribute "to a more complete 
picture of the circumstances surrounding the origin of" the 
veteran's disability.  Id.  Further, in light of the analysis 
based upon aggravation rather than initial incurrence during 
service, the Board believes that the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, new and material 
evidence has been submitted and the claim is reopened.  
38 U.S.C.A. § 5108.  

ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for entitlement to service connection for 
right temporal lobe intracerebral hemorrhage as a residual of 
arteriovenous malformation is granted.

	(CONTINUED ON NEXT PAGE)

REMAND

Having determined that new and material evidence has been 
presented, the claim must be considered de novo, to include 
whether or not the veteran's claim for service connection for 
right temporal lobe intracerebral hemorrhage due to 
arteriovenous malformation is well grounded under 38 U.S.C.A. 
§ 5107(a).  Winters, supra.  

Accordingly, the case is REMANDED to the RO for the following 
action:

After undertaking any indicated 
development, the RO should adjudicate the 
issue of entitlement to service 
connection for right temporal lobe 
intracerebral hemorrhage as a residual of 
arteriovenous malformation, de novo, to 
include whether the reopened claim is 
well grounded.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. No action is 
required of the veteran until he is otherwise notified.  By 
this remand the Board intimates no opinion as to the final 
outcome warranted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

